DETAILED ACTION
This office action addresses claims 1-88 of the Applicant’s Preliminary Amendment filed on October 17, 2020.

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 7,047,192 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Broadening
Claims 2-88 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period. 
Claims 2, 3, 25, 45, 67 recite in step a) and b) a first person and a second person.
the first person.  In step b), original claim 1 recites the second person.    
Although, the claim did not previous recite “a first person” or “a second person” in the preamble (the Examiner notes that the Applicant may be attempting to address a potential antecedent issue), the preamble does include two separate persons (i.e. a first and second person).  Thus, the Examiner considers both step a) and b) in original claim 1 to refer back to the persons in the preamble of the claim. 
In amended claim 2, and new claims 3, 25, 45, 67, steps a) and b) no longer refer back to the persons recited in the preamble. Thus, this limitation is broader since it no longer requires the first and second persons of steps a) and b) to refer back to the persons listed in the preamble. 
Claim 25 recites “a first analog-to-digital converter adapted to covert…to a first digital audio signal….and a second analog-to-digital converted adapted to covert….to a second digital audio signal.”  
Original claims 1 and 2 recites “an analog-to-digital converter adapted to convert the first analog audio signal to a first digital audio signal, and the second analog audio signal to a second digital audio signal”.  Thus original claim provide for at an analog to digital converter that is adapted to convert the first and second analog audio signal to a first and second digital audio signal. New claim 25, no longer requires an analog to digital converter adapted to convert the first and second analog audio signals. Although, the claim is narrowed by adding a second analog to digital converter, it is broadened by removing the requirement of an analog to digital converter (i.e. a first converter) adapted to convert both the first and second analog signals. 
Claims 3, 25, 45, and 67 recite “a first group” in step e) and “a second group” in step f).  Original claim 1 provided a group (the same group) for both steps e) and f).  Thus, the new claim no longer requires the same group to cover both steps e) and f)
A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 2, 3, 25, 45 and 67:
Telephone Conversation/Telephone Call/Telephone Receiver:
	The Examiner determines that the patent specification discloses in one embodiment of a meeting with several people in a conference room and the capturing the speech and transcribing the speech to text.  The patent specification does not mention a “telephone conversation”, a “telephone call” or “telephone receiver” in conjunction with the disclosed claim invention. 
	In addition, the term “phone” appears only once in the patent specification. In col. 6, line 18, the specification includes “Phone Calls” as an application that can use this technology. However, the patent 

Analog to Digital Converter:
The Examiner determines that the ‘192 patent specification does not describe an analog to digital converter. In addition, the terms “analog”, “digital” or “converter” do not appear anywhere in the text of the specification or the drawings. 
	The citation provided by the Applicant (col. 3, line 8) states “Additionally, other control features can be added in the post processing stage, like specific formats, highlighted areas, other languages displayed, etc.” 
	This citation does not provide any details with respect to an analog-to-digital converter or the recited claimed function associated with the analog-to-digital converter. 

Splitter:
	The Examiner determines that the ‘192 patent specification does not disclose a splitter that duplicates the first digital audio signal into two identical digital audio signals….respectively”.
	A review of the text of the ‘192 patent specification shows that no description of a splitter or duplication of at least a first digital audio signal into two identical digital audio signals is disclosed. 
	The citation provided by the Applicant (Fig. 2) likewise does not disclose any structure that would be considered a splitter. The Examiner determines that at best, it shows two ‘lines’ being output from a single line from User 1. The first going to Speech Input, the Second going to Index Control. However, even if this is considered to show a ‘splitter’, there is insufficient teachings in Figure 2 to determine exactly what is being input into the shown Speech Input and Index Control boxes or that the lines represent duplicated signals. 
	

First/Second Divider:
	The Examiner determines that a review of the ‘192 Patent does not support any teaching directed to either a first or a second divider as well as teachings directed to dividing a digital audio signal into audio segments which is time indexed. 
	The Examiner notes that the patent specification does not use the term ‘divider’. In addition, the Examiner notes that the Applicant cites to col. 4, lines 44-67; col. 5, lines 1-2 and Figures 1 and 2 for support for the claim limitation directed to the divider.
	The Examiner notes that Figure 1 shows a VMM & Time Index, however it is not clear where in Figure 1, a digital audio signal is ‘divided’. Likewise, Figure 2 shows an Index Generator as well as a Time Stamp Utility, however, it is not clear how this shows a ‘divider’ as claimed or ‘audio segments which is time indexed’. 
	The citations reference in the specification discloses the use of index or time steps of voice text files and the use of indexing based on events. Thus, while the specification discloses a link between time indexes and events, the specification does not disclose of dividing digital audio signals or segmenting the digital audio signal and time indexing the segmented audio signals. 	
First/Second Audio Storage Device:
	The Examiner notes that the patent specification discloses a “memory” or “mass storage”. In addition, it is acknowledged that Figures 4 shows an Optional 3.5” Disk Drive, Memory and Micro Disk Backside.  The Examiner notes that the Applicant cites to Figure 5, however, the provided drawing is too dark to ascertain any specific component shown therein and the Patent Specification does not provide any details other than stated that Figure 5 shows a prototype Micro-Computer with component (3.5” disk drive removed). 
	The Examiner agrees that the specification discloses that storage type of devices are included as hardware components of the disclosed micro-computer. However, the claim discloses that the first audio storage device adapted to store the third segmented digital audio signal, the second audio storage device 

Other Claim Terms -step e) and step f):
The Examiner also determines that the specification does not describe certain claimed events such as: “when a collect call is accepted”, “when a specific word or phrase is spoken”, “when a playback of an automatic recorded message occurs”, “when a phone number is verified”, “when one of the persons makes a telephone call”, “when a second person answer the phone call” etc.  
	Claims 4, 26 and 68 recites “when a person starts or stops speaking during the telephone call”. The Examiner notes that the patent specification does not disclose anyone speaking during the telephone call. While, the specification discloses of people starting or stopping speaking, it is not disclosed in the context of a telephone call. The Examiner notes that the Applicants citation to col. 4, lines 49-64 only discloses “start the index when user is speaking, stops on user stop”.  No citation directed to a “telephone or telephone call” is set forth in the cited section. 
Claims 5, 16, 27, 36, 47, 58, 69 and 80 recites, “wherein the telephone call is received over a network at an integrator. The Examiner notes that the Applicant cites to col. 3, lines 31-34, 43-45.  It is noted that this citation discloses that the micro-computer has a network port for control and connection to the CTTS integrator. The Examiner also acknowledges that a Network Connection is also shown in Figure 3; however, these citations do not provide any teaching directed to a telephone call received over the network connection or that the telephone call is received at an integrator. 
Claims 7, 18, 29, 38, 49, 60, 71 and 82 recites, “wherein one or more text words in the first raw transcript are grouped together and indexed by the first text-to-audio associator as a sentence.”  The Examiner notes that the Applicant points to col. 4, lines 21-25 and col. 5, lines 39-45 for support. 
The Examiner notes that these citations do not disclose grouping together the text words and indexed by the first text-to-audio associator as a sentence. 
	Claims 8, 19, 30, 39, 50, 61, 72, and 83: The Examiner notes that while the patent specification discloses a unit (such as a micro-computer) that comprises a processor, memory, etc., the patent specification does not disclose that a first or second telephone receiver is the disclosed unit that comprises those components.  	
Claims 9, 10, 20, 21, 31, 32, 40, 41, 51, 52, 62, 63, 73, 74, 84 and 85, the Patent specification does not disclose that the audio input is coupled to the first or second telephone receiver via USB. The Examiner acknowledged the teachings associated with USB (as well as the USB is for sound input/output); however, the specification does not provide any details of how a telephone receiver would operate with the described system or would connect via USB. 
	Claims 11, 12, 22, 23, 33, 34, 42, 43, 53, 54, 64, 65, 75, 76, 86 and 87 the Examiner determines that while the patent specification discloses the use of storage devices, the patent specification does not disclose the contents of each storage device or specifically that the storage devices is an “audio” or “text” storage device. 
	Claims 13, 24, 35, 44, 55, 66, 77, and 88 as set forth above, the patent specification does not disclose the use of a first and second divider or that they are integrated together at the computing device. 
	Claim 14-15, 56-57, 78 and 79 the Examiner determines that the patent specification does not disclose an analog-to-digital converter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4,  25, 26, 45, 46,  67 and 68  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Examiner notes that each of these claims included parenthesis within the body of the claim. For example, claim 1 recites “(considered as three separate events)” and “(either mechanically or by a person raising the loudness of their voice)”.  The Examiner notes that the claim is indefinite since it is not clear as to whether the phrases in the parentheses is a claim limitation and if so, the reason as to including them within the parenthetical expressions.  
In addition, with respect to “considered as three separate events” it is not clear what three separate events this is in reference to since there are four previous listed events in the claim. Each of claims 2-4, 25, 26, 45, 46, 67 and 68 have similar issues. 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 (1) Functional Phrase – “first telephone receiver means”
	This means-plus-function phrase is recited in clams 25 and 67.  The Examiner determines that this phrase meets the three prong test since the claim limitation uses the term “means” for performing the 
	Once a claim phrase invokes 35 U.S.C. 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP 2181 II). 
	The Examiner determines that the function associated with the claim means is “receive a series of audio statements from a first person and convert them into a first analog audio signal”. 
The Examiner notes that a review of the patent specification does not show any structure that is associated with the claimed first telephone receiver means that can perform the claimed function. It is noted that the specification does not describe any means to convert an audio statement from a first person to a first analog signal. The Examiner acknowledges that the patent specification discloses a ‘microphone’, however, the claimed functions associated with the disclosed microphone are not set forth in the patent specification. 
Thus, in light of the patent specification, the Examiner determines that the specification lacks any telephone structure for performing the claimed function. 


(2) Functional Phrase –“ A second telephone receiver means”
	This means-plus-function phrase is recited in clams 25 and 67.  The Examiner determines that this phrase meets the three prong test since the claim limitation uses the term “means” for performing the claimed function (Prong 1), the means is modified by functional language “receive a series of audio statements from a second person and convert them into a second analog audio signal” (Prong 2) and the means is not modified by sufficient structure  for performing the claimed function (Prong 3) and thus will be interpreted as a means-plus-function limitation. 
th paragraph, the next step is to determine the corresponding structure. (MPEP 2181 II). 
	The Examiner determines that the function associated with the claim means is “receive a series of audio statements from a second person and convert them into a second analog audio signal”. 
The Examiner notes that a review of the patent specification does not show any structure that is associated with the claimed second telephone receiver means that can perform the claimed function. It is noted that the specification does not describe any means to convert an audio statement from a second person to a second analog signal. The Examiner acknowledges that the patent specification discloses a ‘microphone’, however, the claimed functions associated with the disclosed microphone are not set forth in the patent specification. 
Thus, in light of the patent specification, the Examiner determines that the specification lacks any telephone structure for performing the claimed function. 

 (3) Functional Phrase –“splitter means”
	This means-plus-function phrase is recited in clams 25 and 67.  The Examiner determines that this phrase meets the three prong test since the claim limitation uses the term “means” for performing the claimed function (Prong 1), the means is modified by functional language “duplicating the first digital audio signal into two identical digital audio signals, a third digital audio signal and a fourth digital audio signal, respectively, and for duplicating the second digital audio signal into two identical digital audio signals, a fifth digital audio signal and a sixth digital audio signal, respectively” (Prong 2) and the means is not modified by sufficient structure  for performing the claimed function (Prong 3) and thus will be interpreted as a means-plus-function limitation. 
	Once a claim phrase invokes 35 U.S.C. 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP 2181 II). 
	The Examiner determines that the function associated with the claim means is “duplicating the first digital audio signal into two identical digital audio signals, a third digital audio signal and a fourth 
The Examiner notes that a review of the patent specification does not show any structure that is associated with the claimed splitter means that can perform the claimed function. The Applicant points to Figure 2, however, the Figure does not show any box or structure that can be identified as a splitter or any structure that can perform the claimed function. 

 (4) Functional Phrase –“first divider means”
	This means-plus-function phrase is recited in clams 25 and 67.  The Examiner determines that this phrase meets the three prong test since the claim limitation uses the term “means” for performing the claimed function (Prong 1), the means is modified by functional language “dividing the third digital audio signal into audio segments to form a third segmented digital audio signal” (Prong 2) and the means is not modified by sufficient structure  for performing the claimed function (Prong 3) and thus will be interpreted as a means-plus-function limitation. 
	Once a claim phrase invokes 35 U.S.C. 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP 2181 II). 
	The Examiner determines that the function associated with the claim means is “dividing the third digital audio signal into audio segments to form a third segmented digital audio signal wherein each audio segment is time indexed, and the audio segments of the third segmented digital audio signal are bounded by two ascertainable events”. 
The Examiner notes that a review of the patent specification does not show any structure that is associated with the claimed first divider means that can perform the claimed function of at least dividing a digital audio signal into audio segments. 

 (5) Functional Phrase –“second divider means”

Once a claim phrase invokes 35 U.S.C. 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP 2181 II). 
	The Examiner determines that the function associated with the claim means is “dividing the fifth digital audio signal into audio segments to form a fifth segmented digital audio signal, wherein each audio segment is time indexed, and the audio segments of the fifth segmented digital audio signal are bounded by two ascertainable events”. 
The Examiner notes that a review of the patent specification does not show any structure that is associated with the claimed second divider means that can perform the claimed function of at least dividing a digital audio signal into audio segments. 
. 
 (6) Functional Phrase –“first text-to-audio associator means”
	This means-plus-function phrase is recited in clams 25 and 67.  The Examiner determines that this phrase meets the three prong test since the claim limitation uses the term “means” for performing the claimed function (Prong 1), the means is modified by functional language “associate each text word in the first raw transcript directly with the audio segment from which the text word was transcribed” (Prong 2) and the means is not modified by sufficient structure  for performing the claimed function (Prong 3) and thus will be interpreted as a means-plus-function limitation.	
	Once a claim phrase invokes 35 U.S.C. 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP 2181 II). 
	The Examiner determines that the function associated with the claim means is “associate each text word in the first raw transcript directly with the audio segment from which the text word was transcribed,”. 
The Examiner notes that a review of the patent specification does not show any structure that is associated with the claimed first text-to-audio associator means that can perform the claimed function. 

 (7) Functional Phrase –“highlighter means”
	This means-plus-function phrase is recited in clams 25 and 67.  The Examiner determines that this phrase meets the three prong test since the claim limitation uses the term “means” for performing the claimed function (Prong 1), the means is modified by functional language “specify a first specific text word in the first raw transcript displayed in the viewer means” (Prong 2) and the means is not modified by sufficient structure  for performing the claimed function (Prong 3) and thus will be interpreted as a means-plus-function limitation.	
	Once a claim phrase invokes 35 U.S.C. 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP 2181 II). 
	The Examiner determines that the function associated with the claim means is “specify a first specific text word in the first raw transcript displayed in the viewer means”. 
The Examiner notes that a review of the patent specification does not show any structure that is associated with the claimed highlighter means that can perform the claimed function. 

 (8) Functional Phrase –“audio player means”
	This means-plus-function phrase is recited in clams 25 and 67.  The Examiner determines that this phrase meets the three prong test since the claim limitation uses the term “means” for performing the claimed function (Prong 1), the means is modified by functional language “employ the text-to-audio associator to audible play back the audio segment associated with the first specific text word” (Prong 2) 
	Once a claim phrase invokes 35 U.S.C. 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP 2181 II). 
	The Examiner determines that the function associated with the claim means is “employ the text-to-audio associator to audible play back the audio segment associated with the first specific text word”. 
The Examiner notes that a review of the patent specification does not show any structure that is associated with the claimed audio player means that can perform the claimed function. 

 (9) Functional Phrase –“manual editor means”
	This means-plus-function phrase is recited in clams 25 and 67.  The Examiner determines that this phrase meets the three prong test since the claim limitation uses the term “means” for performing the claimed function (Prong 1), the means is modified by functional language “correct the first specific text word, based on the use of the audio player means, to enhance the first raw transcript to a first enhanced transcript” (Prong 2) and the means is not modified by sufficient structure  for performing the claimed function (Prong 3) and thus will be interpreted as a means-plus-function limitation.	
	Once a claim phrase invokes 35 U.S.C. 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP 2181 II). 
	The Examiner determines that the function associated with the claim means is “correct the first specific text word, based on the use of the audio player means, to enhance the first raw transcript to a first enhanced transcript”. 
The Examiner notes that a review of the patent specification does not show any structure that is associated with the claimed manual editor means that can perform the claimed function. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-44 and 67-88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As set forth above in the claim interpretation section, claims 25 and 67 do not have adequate structural support for each of the above identified claimed means. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11-19, 22-30, 33-39, 42-50, 53-61, 64-72, 75-83, and 86-88 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Russell US Patent 5,526,407 in view of deVries US Patent Pub. 2001/0051958 and further in view of Fasciano US Patent Pub. 2002/0069073 and further in view of Kahn US Patent Pub. 2003/0225578.
Regarding claim 1:
A system for creating and enhancing a transcript of a telephone conversation in a telephone call between two separate persons, the conversation consisting of a series of audio statements each of which is spoken by one of the persons, comprising: 
	Russell is directed to a method for performing speech recognition on spoken words. See the abstract. See also col. 16, lines 3-19 which discloses a telephone conversation between two persons. See also Figure 22 which discloses of enhancing an audio transcript between the two users by allowing the user to insert a textual description of the conversation. See col. 21, lines 41-51. 
(a) a first telephone receiver adapted to receive a series of audio statements from the first person and convert them into a first analog audio signal, 
See Figure 14 that shows a telephone receiver 121 and sound pickup unit 123. See col. 4, lines 7-19 which discloses that the sound pickup unit detects whether the speech is coming from the local talker (first person) or the remote talker (second person). 
See also col. 16, lines 3-19 which discloses that during the conversation the speech is processed into an analog audio signal that represents both sides of the spoken conversation. 
(b) a second telephone receiver adapted to receive a series of audio statements from the second person and convert them into a second analog audio signal, 

See also col. 16, lines 3-19 which discloses that during the conversation the speech is processed into an analog audio signal that represents both sides of the spoken conversation. 
(c) an analog-to-digital converter adapted to convert the first analog audio signal to a first digital audio signal, and the second analog audio signal to a second digital audio signal, 
	As disclosed in col. 9, lines 25-34, the analog speech from both the first and second analog signal is converted to digital. 
(d) a splitter that duplicates the first digital audio signal into two identical digital audio signals, a third digital audio signal and a fourth digital audio signal, respectively, and that duplicates the second digital audio signal into two identical digital audio signals, a fifth digital audio signal and a sixth digital audio signal, respectively, 
	Russell does not specifically disclose of a splitter that duplicate the audio signals into two identical digital audio signals. 
	deVries discloses of processing audio data including annotations which are associated with a time within a digital representation of the audio data. See paragraph [0011].  As disclosed in paragraph [0044], DeVries discloses that it was known to create a copy (duplicate) of raw audio data so that the processing of the audio data can be performed with respect to the copy of the audio file. Hence, DeVries discloses a splitter since the audio signal is duplicated (two identical digital audio signals).  By that same rational, the third/fourth and fifth/sixth audio signals can also be duplicated using the same disclosed duplication process. 
	Therefore, it would have been obvious to one of ordinary skill in the art to use a splitter to duplicate the audio file.  As explained by DeVries, duplication is performed on a copy of the audio file.  This allows the system to perform modification of the audio file and thus allows for keeping in storage the original unedited raw audio data file. 
(e) a first divider for dividing the third digital audio signal into audio segments to form a third segmented digital audio signal wherein each audio segment is time indexed, and the audio segments of the third segmented digital audio signal are bounded by two ascertainable events, said events being selected from the group of events comprising when one of the persons makes a telephone call, when a second person answers the phone call, when a person starts or stops speaking during the telephone call, when a second person speaks while the first person is speaking (considered as three separate events) during the telephone call, when audio volume of one of the audio signals increases (either mechanically or by a person raising the loudness of their voice), when audio volume of one of the audio signals decreases, when a button on a phone keypad is pressed, when a phone line is muted or unmuted, when a collect call is accepted, when a specific word or phrase is spoken, when a playback of an automatic recorded message occurs, when a phone number is verified, and when actions are taken based on a recorded message, 
As explained in col. 10, lines 24-37, when certain events occur such as changes in who is speaking, voice activity, and other extracted parameters, these events are time stamped. See also col. 11, lines 1-27, which discloses of defining the beginning and the end times which define a certain interval of speech such as two is speaking. See also col. 13, lines 50-64
See Figure 5 and 6 which shows a plurality of segments 
In col. 17, lines 52-col. 18, lines 18 discloses of determining whether certain significant events have taken place. These events include a change of speaker takes place and continues for a certain time period, sound of at least a certain threshold duration followed by silence. 
See also paragraph [0010] of DeVries which discloses that it was known to have segments such as a spoken phrase. 
(f) a second divider for dividing the fifth digital audio signal into audio segments to form a fifth segmented digital audio signal, wherein each audio segment is time indexed, and the audio segments of the fifth segmented digital audio signal are bounded by two ascertainable events, said events being selected from the group of events comprising when one of the persons makes a telephone call, when a second person answers the phone call, when a person starts or stops speaking during the telephone call, when a second person speaks while the first person is speaking (considered as three separate events) during the telephone call, when audio volume of one of the audio signals increases (either mechanically or by a person raising the loudness of their voice), when audio volume of one of the audio signals decreases, when a button on a phone keypad is pressed, when a phone line is muted or unmuted, when a collect call is accepted, when a specific word or phrase is spoken, when a playback of an automatic recorded message occurs, when a phone number is verified, and when actions are taken based on a recorded message, 
As explained in col. 10, lines 24-37, when certain events occur such as changes in who is speaking, voice activity, and other extracted parameters, these events are time stamped. See also col. 11, lines 1-27, which discloses of defining the beginning and the end times which define a certain interval of speech such as two is speaking. See also col. 13, lines 50-64
See Figure 5 and 6 which shows a plurality of segments.
In col. 17, lines 52-col. 18, lines 18 discloses of determining whether certain significant events have taken place. These events include a change of speaker takes place and continues for a certain time period, sound of at least a certain threshold duration followed by silence. 
See also paragraph [0010] of DeVries which discloses that it was known to have segments such as a spoken phrase. 
(g) a first audio storage device adapted to store the third segmented digital audio signal, 
	See col. 6, lines 43-54 which discloses storing speech in a temporary storage and storing categorized portions of the speech (segmented) in storage.  See also col. 14, lines 54-66 which discloses the storage of the segment speech in permanent storage. 
(h) a second audio storage device adapted to store the fifth segmented digital audio signal, 
See col. 6, lines 43-54 which discloses storing speech in a temporary storage and storing categorized portions of the speech (segmented) in storage.  See also col. 14, lines 54-66 which discloses the storage of the segment speech in permanent storage.
(i) a first audio-to-text converter adapted to transcribe the fourth digital audio signal to a first raw transcript of the conversation, the first raw transcript including a plurality of text words, each text word in the fourth digital audio signal being indexed to the audio segment in the third segmented audio signal to which it relates,
	Russell does not specifically disclose an audio to text converter which transcribes the digital audio signal to a first raw transcript of the conversation. 
	Nonetheless, Fasicano discloses of a speech recognition system which coverts spoken speech to text. See the abstract, Fig. 2 and 3. See also paragraph [0039] which discloses that this capability can be done over a telephone line. 
	Therefore, it would have been obvious to a person of ordinary skill in the art to include an audio-to-text converter. The Examiner notes that Russell discloses in col. 4, lines 10-14, that it was desirable to provide automatic speech to text. Thus, a person of ordinary skill in the art would have looked at available speech-to-text converters to be able to supplement the note taking system of Russell.  The Examiner notes that speech-to-text converters well known in the art and thus would have been predicable to one of ordinary skill in the art given the suggestions of using speech-to-text as set forth in Russell. 
 (j) a first text storage device adapted to store the first raw transcript produced by the first audio-to-text converter, 
	Russell does not specifically disclose a first text storage device adapted to store the first raw transcript produced by the audio to text converter. 
	Nonetheless, see paragraph [0052] of Kahn which discloses that it was known to save the raw transcript. As set forth in paragraph [0052] both the edit file and the separate verbatim file is stored. 
	Therefore, it would have been obvious to a person of ordinary skill in the art to store the first raw transcript as disclosed by Kahn. The Examiner notes that Kahn discloses of storing both the edited filed and the separate raw text file. The reasons for keeping the original file is for training the aural parameters of a speech recognition system. The Examiner notes that Kahn also discloses of having verbatim text as well as corrected verbatim text which represents the synchronized audio. 
(k) a first text-to-audio associator adapted to associate each text word in the first raw transcript directly with the audio segment from which the text word was transcribed, 
	See paragraph [0053] of Kahn which discloses that the displayed speech segment is associated with the displayed text segment. See also paragraph [0054]
	As set forth above, it would have been obvious to one of ordinary skill in the art to include a speech-to-text converter into Russell. In addition, both Russell and Kahn discloses segmenting audio and text and thus, the Examiner finds that it would have been further obvious to associate each text word with the audio segment of Russell in order to ensure that the text is synchronized with the audio. See paragraph [0050] of Kahn. 
(l) a viewer adapted to display the text located in the first text storage device, in the form of the first raw transcript of the conversation, 
	See Figure 8 which shows a visual display that is configured to display text associated with the audio. 
(m) a highlighter associated with the viewer and adapted to specify a first specific text word in the first raw transcript displayed in the viewer,
	See col. 13, lines 50-55 which discloses a user marking portions of the speech. 
 (n) an audio player associated with the viewer and adapted to employ the text-to-audio associator to audibility play back the audio segment associated with the first specific text word, 
	See col. 13, lines 33-40 which discloses that the speech segment can be replayed. See col. 14, lines 60-66. 
(o) a manual editor associated with the viewer and adapted to correct the first specific text word, based on the use of the audio player, to enhance the first raw transcript to a first enhanced transcript, and
	See paragraphs [0052]-[0054] of Kahn which discloses a manual editor to correct a specific text word based on use of the audio player in order enhance (edited text) the first raw transcript.  

 (p) a second text storage device adapted to store the first enhanced transcript produced by the manual editor.
See paragraph [0052] of Kahn. As set forth above, both the raw transcript and the edited (enhanced) transcript is stored. As set forth above, it would have been obvious to one of ordinary skill in the art to include a speech-to-text converter into Russell. In addition, both Russell and Kahn discloses editing audio and text and thus, the Examiner finds that it would have been further obvious to edit (and thus enhance) the transcript in order to provide an accurate representation of the audio. See paragraph [0050] of Kahn.

Regarding claim 2:
See the above citations set forth in the rejection of claim 1. The examiner notes that independent claim 2 is substantially the same as claim 1 except that it is directed to a method. Every limitation set forth in claim is presented as a method type limitation in claim 2 and thus, every citation set forth in claim 1 is applicable in claim 2. 



Regarding claim 3:
See the above citations set forth in the rejection of claim 1. The Examiner notes that independent claim 3 is substantially the same as independent claim 1 except the claim recites “a first person” and “a second person” is limitations (a) and (b) and in limitations (e) and (f) the events are characterized as “ascertainable” events and the group of events is directed to a closed group (consisting (claim 1) and 

Regarding claim 4:
The system of claim 3, wherein said first and second groups of ascertainable events consist of: when a person starts or stops speaking during the telephone call,  when audio volume of one of the audio signals increases (either mechanically or by a person raising the loudness of their voice), when audio volume of one of the audio signals decreases,  when a button on a phone keypad is pressed.  
In col. 17, lines 52-col. 18, lines 18, Russell discloses of determining whether certain significant events have taken place. These events include a change of speaker takes place and continues for a certain time period, if a sound of at least a certain threshold duration followed by silence.   Hence, Russell discloses when a person starts speaking since the teachings show a ‘change of speaker’ (a new person starts speaking) as well as audio signal decreases since Russell discloses of a silence period. 
See also Figure 4 which shows the start and end time of each speaker (starts or stops speaking during the telephone call).

Regarding claim 5:
The system of claim 4, wherein the telephone call is received over a network at an integrator.  
See col. 10, lines 5-7 which discloses that the computer is connected to the local area network and the telecommunication network. 

Regarding claim 6:
The system of claim 4, wherein the first raw transcript is stored in a text file along with a first time index for the first text-to-audio associator.  
Fasciano discloses that the speech along the text is stored along with timecodes corresponding to the audio which aligns the script to the time codes according to the recognized speech in the audio. See paragraph [0021]. See also claim 11 of Fasciano. 
The Examiner notes that it would have been obvious to a person of ordinary skill in the art to store the raw transcript along with the first time index so that the text can be aligned to the speech. The Examiner notes that both Russell and Fasciano discloses of storing text and of associating text with corresponding speech, thus, soring the text with the first time index would have been predictable and obvious to a person of ordinary skill in the art. 

Regarding claim 7:
The system of claim 4, wherein one or more text words in the first raw transcript are grouped together and indexed by the first text-to audio associator as a sentence.  
Fasciano discloses that it was known for the text works to be grouped together and indexed as a sentence. See Figures 2 and 3 which shows the grouping of individual sentence and the indexing of those sentences.  See also paragraph [0031]
Therefore, as set forth above, it would have been obvious to one of ordinary skill in the art to group the text words and indexing the works as a sentence as taught by Fasciano.  Fasciano teaches that this allows a user to select specific sentence segments.

Regarding claim 8:
The system of claim 4, wherein the first or second telephone receiver is a unit that comprises a processor, memory, mass storage, an audio input, an audio output, or a display.  
See Figure 4 which shows a processor (control processing 67), memory (speech memory 39), audio output (37), audio input (34) and display (figure 6).

See also Figure 14 along with col. 14, lines 3-32.

Regarding claim 11:
The system of claim 4, wherein the first audio storage device and the second audio storage device are included within the same storage device.  
See Figure 15 which shows all speech files are stored in the permanent file 145 which are both part of the same storage device (shown in Figure 14).

Regarding claim 12:
The system of claim 4, wherein the first text storage device and the second text storage device are included within the same storage device.  
	See the citations set forth above with respect to claim 11.

Regarding claim 13:
The system of claim 4, wherein the first and second dividers are integrated together at a computing device.  
Russell discloses of that it was known to segment speech.  As explained in col. 10, lines 24-37, when certain events occur such as changes in who is speaking, voice activity, and other extracted parameters, these events are time stamped. See also col. 11, lines 1-27, which discloses of defining the beginning and the end times which define a certain interval of speech such as two is speaking. See also col. 13, lines 50-64 See also Figure 5 and 6 which shows a plurality of segments.
In addition, Kahn also discloses that it was known (see paragraph [0016] of using a speech recognition problem to segment (i.e. divide) the pre-recorded audio which has been converted into text. See also paragraphs [0047&0054] Both Russell and Kahn discloses of a single computing device that is used to perform the segmenting (See Figure 3 of Russell and Figure 1 of Kahn). 


Regarding claim 14:
The system of claim 4, further comprising a second analog-to-digital converter adapted to convert the second analog audio signal to the second digital audio signal.  
As set forth in col. 9, lines 30-38, Russell discloses a code which receives analog speech and converts it to digital from the processor. As to a ‘second’ analog-to-digital converter, the Examiner notes that it would have been obvious to one of ordinary skill in the art that a device could have multiple encoders (or analog-to-digital converters). See for example, DeVries as applied above.  As disclosed in paragraph [0066] of deVries, it was known for a device to include at least a second encoder for converter the raw audio to digital form. See also paragraph [0069].
Thus, it would have been obvious to one of ordinary skill in the art include a second analog-to-digital converter so that multiple audio files can be converted to digital form at the same time. deVries explains that this is done so that both a first and second digital representation of the raw audio data can be created.  As set forth above, this feature is tied to the duplication limitation set forth above in the independent claim. 



Regarding claim 15:
The system of claim 3, further comprising a second analog-to-digital converter adapted to convert the second analog audio signal to the second digital audio signal.  
See the citations set forth above with respect to claim 14.

Regarding claim 16:
The system of claim 3, wherein the telephone call is received over a network at an integrator.  
	See the citations set forth above with respect to claim 5.

Regarding claim 17:
The system of claim 3, wherein the first raw transcript is stored in a text file along with a first time index for the first text-to-audio associator.  
Fasciano discloses that the speech along the text is stored along with timecodes corresponding to the audio which aligns the script to the time codes according to the recognized speech in the audio. See paragraph [0021]. See also claim 11 of Fasciano. 
The Examiner notes that it would have been obvious to store the raw transcript along with the first time index so that the text can be aligned to the speech. 

Regarding claim 18:
The system of claim 3, wherein one or more text words in the first raw transcript are grouped together and indexed by the first text-to audio associator as a sentence.  
	See the citations set forth above with respect to claim 7.



Regarding claim 19:
The system of claim 3, wherein the first or second telephone receiver is a unit that comprises a processor, memory, mass storage, an audio input, an audio output, or a display.  
	See the citations set forth above with respect to claim 8.

Regarding claim 22:
The system of claim 3, wherein the first audio storage device and the second audio storage device are included within the same storage device.  
	See the citations set forth above with respect to claim 11.

Regarding claim 23:
The system of claim 3, wherein the first text storage device and the second text storage device are included within the same storage device.  
	See the citations set forth above with respect to claim 11.

Regarding claim 24:
The system of claim 3, wherein the first and second dividers are integrated together at a computing device.
	See the citations set forth above with respect to claim 13.

Regarding claim 25:
See the above citations set forth in the rejection of claim 1. The Examiner notes that independent claim 25 is substantially the same as independent claim 1 except the claim recites “a first person” and “a second person” is limitations (a) and (b) and in limitations (e) and (f) the events are characterized as “ascertainable” events and the group of events is directed to a closed group (consisting (claim 1) and consisting (claim 25). The Examiner notes that despite these differences the citations of support and explanations shown in the prior art and rejection above are based on the same teachings and are equally applicable to claim 25.
In addition, claim 25 recites a first analog-to-digital converter and a second analog-to-digital converter as well as ‘means’ for various recited functions.  As explained above in the claim interpretation 
Thus, it would have been obvious to one of ordinary skill in the art include a second analog-to-digital converter so that multiple audio files can be converted to digital form at the same time. DeVries explains that this is done so that both a first and second digital representation of the raw audio data can be created.  As set forth above, this feature is tied to the duplication limitation set forth above in the independent claim. 

Regarding claim 26:
The system of claim 25, wherein said first and second groups of ascertainable events consist of: when a person starts or stops speaking during the telephone call, when audio volume of one of the audio signals increases (either mechanically or by a person raising the loudness of their voice), when audio volume of one of the audio signals decreases, when a button on a phone keypad is pressed.  
See the citations set forth above with respect to claim 4.

Regarding claim 27:
The system of claim 26, wherein the telephone call is received over a network at an integrator.  
See the citations set forth above with respect to claim 5.

Regarding claim 28:
The system of claim 26, wherein the first raw transcript is stored in a text file along with a first time index for the first text-to-audio associator means.  
See the citations set forth above with respect to claim 6.

Regarding claim 29:
The system of claim 26, wherein one or more text words in the first raw transcript are grouped together and indexed by the first text-to audio associator means as a sentence.  
See the citations set forth above with respect to claim 7.

Regarding claim 30:
The system of claim 26, wherein the first or second telephone receiver 2 means is a unit that comprises a processor, memory, mass storage, an audio input, an audio output, or a display.  
See the citations set forth above with respect to claim 8.

Regarding claim 33:
The system of claim 26, wherein the first audio storage device and the second audio storage device are included within the same storage device.  
See the citations set forth above with respect to claim 11.


Regarding claim 34:
The system of claim 26, wherein the first text storage device and the second text storage device are included within the same storage device.  
	See the citations set forth above with respect to claim 11.

Regarding claim 35:
The system of claim 26, wherein the first and second divider means are integrated together at a computing device.  
	See the citations set forth above with respect to claim 13.

Regarding claim 36:
The system of claim 25, wherein the telephone call is received over a network at an integrator.  
See the citations set forth above with respect to claim 5.

Regarding claim 37:
The system of claim 25, wherein the first raw transcript is stored in a text file along with a first time index for the first text-to-audio associator means.  
See the citations set forth above with respect to claim 6.

Regarding claim 38:
The system of claim 25, wherein one or more text words in the first raw transcript are grouped together and indexed by the first text-to audio associator means as a sentence.  
See the citations set forth above with respect to claim 7.

Regarding claim 39:
The system of claim 25, wherein the first or second telephone receiver means is a unit that comprises a processor, memory, mass storage, an audio input, an audio output, or a display.  
See the citations set forth above with respect to claim 8.

Regarding claim 42:
The system of claim 25, wherein the first audio storage device and the second audio storage device are included within the same storage device.  
See the citations set forth above with respect to claim 11.

Regarding claim 43:
The system of claim 25, wherein the first text storage device and the second text storage device are included within the same storage device.  
See the citations set forth above with respect to claim 11.

Regarding claim 44:
The system of claim 25, wherein the first and second divider means are integrated together at a computing device.  
	See the citations set forth above with respect to claim 13.

Regarding claim 45, see the citations set forth above with respect to claim 1.

Regarding claim 46:
The method of claim 45, wherein said first and second groups of ascertainable events consist of: when a person starts or stops speaking during the telephone call, when audio volume of one of the audio signals increases (either mechanically or by a person raising the loudness of their voice), when audio volume of one of the audio signals decreases, when a button on a phone keypad is pressed.  
See the citations set forth above with respect to claim 4.

Regarding claim 47:
The method of claim 46, wherein the telephone call is received over a network at an integrator.  
See the citations set forth above with respect to claim 5.

Regarding claim 48:
The method of claim 46, wherein the first raw transcript is stored in a text file along with a first time index for the first text-to-audio associator.  
See the citations set forth above with respect to claim 6.

Regarding claim 49:
The method of claim 46, wherein one or more text words in the first raw transcript are grouped together and indexed by the first text-to audio associator as a sentence.  
See the citations set forth above with respect to claim 7.
Regarding claim 50:
The method of claim 46, wherein the first or second telephone receiver is a unit that comprises a processor, memory, mass storage, an audio input, an audio output, or a display.  
See the citations set forth above with respect to claim 8.


Regarding claim 53:
The method of claim 46, wherein the first audio storage device and the second audio storage device are included within the same storage device.  
See the citations set forth above with respect to claim 11.

Regarding claim 54:
The method of claim 46, wherein the first text storage device and the second text storage device are included within the same storage device.  
See the citations set forth above with respect to claim 11.

Regarding claim 55:
The method of claim 46, wherein the first and second dividers are integrated together at a computing device.  
See the citations set forth above with respect to claim 13.

Regarding claim 56:
The method of claim 46, further comprising a second analog-to-digital converter adapted to convert the second analog audio signal to the second digital audio signal.  
See the citations set forth above with respect to claim 14.

Regarding claim 57:
The method of claim 45, further comprising a second analog-to-digital converter adapted to convert the second analog audio signal to the second digital audio signal.  
See the citations set forth above with respect to claim 14.

Regarding claim 58:
The method of claim 45, wherein the telephone call is received over a network at an integrator.  
See the citations set forth above with respect to claim 5.

Regarding claim 59:
The method of claim 45, wherein the first raw transcript is stored in a text file along with a first time index for the first text-to-audio associator.  
See the citations set forth above with respect to claim 6.

Regarding claim 60:
The method of claim 45, wherein one or more text words in the first raw transcript are grouped together and indexed by the first text-to audio associator as a sentence.  
See the citations set forth above with respect to claim 7.

Regarding claim 61:
The method of claim 45, wherein the first or second telephone receiver is a unit that comprises a processor, memory, mass storage, an audio input, an audio output, or a display.  
See the citations set forth above with respect to claim 8.

Regarding claim 64:
The method of claim 45, wherein the first audio storage device and the second audio storage device are included within the same storage device.  
See the citations set forth above with respect to claim 11.
Regarding claim 65:
The method of claim 45, wherein the first text storage device and the second text storage device are included within the same storage device.  
See the citations set forth above with respect to claim 11.

Regarding claim 66:
The method of claim 45, wherein the first and second dividers are integrated together at a computing device.
See the citations set forth above with respect to claim 13.

Regarding claim 67:
See the above citations set forth in the rejection of claim 1 (system). The Examiner notes that independent claim 67 is substantially the same as independent claim 1 except claim 67 (method) recites “a first person” and “a second person” is limitations (a) and (b) and in limitations (e) and (f) the events are characterized as “ascertainable” events and the group of events is directed to a closed group (consisting (claim 1) and consisting (claim 67). The Examiner notes that despite these differences the citations of support and explanations shown in the prior art and rejection above are based on the same teachings and are equally applicable to claim 67.
In addition, claim 67 recites ‘means’ for various recited functions.  As explained above in the claim interpretation section, the specification does not specifically recite any structure corresponding to the claimed means and therefore, the metes and bounds of this claim cannot be readily ascertained. 
Nonetheless, with respect to the claimed functions, the Examiner notes that the claimed functions are similar to the functions recited in claim 1 and thus is equally applicable herein


Regarding claim 68:
The method of claim 67, wherein said first and second groups of ascertainable events consist of: when a person starts or stops speaking during the telephone call, when audio volume of one of the audio signals increases (either mechanically or by a person raising the loudness of their voice), when audio volume of one of the audio signals decreases, when a button on a phone keypad is pressed.  
See the citations set forth above with respect to claim 4.

Regarding claim 69:
The method of claim 68, wherein the telephone call is received over a network at an integrator.  
See the citations set forth above with respect to claim 5.

Regarding claim 70:
The method of claim 68, wherein the first raw transcript is stored in a text file along with a first time index for the first text-to-audio associator means.  
See the citations set forth above with respect to claim 6.

Regarding claim 71:
The method of claim 68, wherein one or more text words in the first raw transcript are grouped together and indexed by the first text-to audio associator means as a sentence.  
See the citations set forth above with respect to claim 7.


Regarding claim 72:
The method of claim 68, wherein the first or second telephone receiver means is a unit that comprises a processor, memory, mass storage, an audio input, an audio output, or a display.  

Regarding claim 75:
The method of claim 68, wherein the first audio storage device and the second audio storage device are included within the same storage device.  
See the citations set forth above with respect to claim 11.
Regarding claim 76:
The method of claim 68, wherein the first text storage device and the second text storage device are included within the same storage device.  
See the citations set forth above with respect to claim 11.
Regarding claim 77:
The method of claim 68, wherein the first and second divider means are integrated together at a computing device.  
See the citations set forth above with respect to claim 13.
Regarding claim 78:
The method of claim 68, further comprising a second analog-to-digital converter adapted to convert the second analog audio signal to the second digital audio signal.  
See the citations set forth above with respect to claim 14.
Regarding claim 79:
The method of claim 67, further comprising a second analog-to-digital converter adapted to convert the second analog audio signal to the second digital audio signal.  
See the citations set forth above with respect to claim 14.
Regarding claim 80:
The method of claim 67, wherein the telephone call is received over a network at an integrator.  
See the citations set forth above with respect to claim 5.

Regarding claim 81:
The method of claim 67, wherein the first raw transcript is stored in a text file along with a first time index for the first text-to-audio associator means.  
See the citations set forth above with respect to claim 6.

Regarding claim 82:
The method of claim 67, wherein one or more text words in the first raw transcript are grouped together and indexed by the first text-to audio associator means as a sentence.  
See the citations set forth above with respect to claim 7.

Regarding claim 83:
The method of claim 67, wherein the first or second telephone receiver means is a unit that comprises a processor, memory, mass storage, an audio input, an audio output, or a display.  
See the citations set forth above with respect to claim 8.



Regarding claim 86:
The method of claim 67, wherein the first audio storage device and the second audio storage device are included within the same storage device.  
See the citations set forth above with respect to claim 11.

Regarding claim 87 :
The method of claim 67, wherein the first text storage device and the second text storage device are included within the same storage device.  
See the citations set forth above with respect to claim 11.

Regarding claim 88 :
The method of claim 67, wherein the first and second divider means are integrated together at a computing device.
See the citations set forth above with respect to claim 13.

Claims 9, 10, 20, 21, 31, 32, 40, 41, 51, 52, 62, 63, 73, 74, 84, and 85 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Russell, DeVries,  Fasciano, Kahn and further in view of Merrill et al. US Patent 6,181,351.
Regarding claim 9:
The system of claim 8, wherein the audio input is coupled to the first or second telephone receiver unit via universal serial bus (USB).  
Russell as set forth above does not specifically disclose where the audio input is coupled to the telephone receiver unit via USB. 
Nonetheless Merrill discloses that it was known that various input devices to the personal computer can be connected through a serial port interface, parallel port, game port or a universal serial bus (USB). See col. 5, lies 53-57
Thus, it would have been obvious to one of ordinary skill in the art to connect the audio input the telephone receiver via USB. The Examiner notes that Russell already discloses in col. 14, lines 20-34 that its computer is configured with various inputs jacks as wells ports. Likewise, Merrill as set forth above also teachings of different types of ports. Thus, a person of ordinary skill in the art would have considered 

Regarding claim 10:
The system of claim 4, wherein an audio input device is coupled to the first or second telephone receiver via universal serial bus (USB).  
	See the citations set forth above with respect to claim 9.

Regarding claim 20:
The system of claim 19, wherein the audio input is coupled to the first or second telephone receiver unit via universal serial bus (USB).  
	See the citations set forth above with respect to claim 9.

Regarding claim 21:
The system of claim 3, wherein an audio input device is coupled to the first or second telephone receiver via universal serial bus (USB).  
	See the citations set forth above with respect to claim 9.



Regarding claim 31:
The system of claim 30, wherein the audio input is coupled to the first or second telephone receiver unit via universal serial bus (USB).  
See the citations set forth above with respect to claim 9.

Regarding claim 32:
The system of claim 26, wherein an audio input device is coupled to the first or second telephone receiver means via universal serial bus (USB).  
See the citations set forth above with respect to claim 9.

Regarding claim 40:
The system of claim 39, wherein the audio input is coupled to the first or second telephone receiver unit via universal serial bus (USB).  
See the citations set forth above with respect to claim 9.

Regarding claim 41:
The system of claim 25, wherein an audio input device is coupled to the first or second telephone receiver means via universal serial bus (USB).  
See the citations set forth above with respect to claim 9.

Regarding claim 51:
The method of claim 50, wherein the audio input is coupled to the first or second telephone receiver unit via universal serial bus (USB).  
See the citations set forth above with respect to claim 9.



Regarding claim 52:
The method of claim 46, wherein an audio input device is coupled to the first or second telephone receiver via universal serial bus (USB).  
See the citations set forth above with respect to claim 9.

Regarding claim 62:
The method of claim 61, wherein the audio input is coupled to the first or second telephone receiver unit via universal serial bus (USB).  
See the citations set forth above with respect to claim 9.

Regarding claim 63:
The method of claim 45, wherein an audio input device is coupled to the first or second telephone receiver via universal serial bus (USB).  
See the citations set forth above with respect to claim 9.

Regarding claim 73:
The system of claim 72, wherein the audio input is coupled to the first or second telephone receiver unit via universal serial bus (USB).  
See the citations set forth above with respect to claim 9.

Regarding claim 74:
The method of claim 68, wherein an audio input device is coupled to the first or second telephone receiver means via universal serial bus (USB).  
See the citations set forth above with respect to claim 9.



Regarding claim 84:
The method of claim 83, wherein the audio input is coupled to the first or second telephone receiver unit via universal serial bus (USB).  
See the citations set forth above with respect to claim 9.

Regarding claim 85:
The method of claim 67, wherein an audio input device is coupled to the first or second telephone receiver means via universal serial bus (USB).  
See the citations set forth above with respect to claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated  information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537

Conferees:
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992